Citation Nr: 0415292	
Decision Date: 06/15/04    Archive Date: 06/23/04	

DOCKET NO.  04-08 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a higher initial evaluation for tinnitus, 
currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that granted service connection for 
bilateral tinnitus and assigned a 10 percent evaluation.  The 
veteran, who had active service from February 1944 to 
April 1946, expressed disagreement with the evaluation 
assigned, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The Schedule for Rating Disabilities does not provide for 
an evaluation in excess of 10 percent for bilateral tinnitus, 
and the veteran's tinnitus does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for bilateral tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321,4.1-4.14, 4.87, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this regard, the Board acknowledges that the veteran has 
not been specifically informed of the substance of the VCAA 
in connection with his claim for a higher initial evaluation 
for tinnitus.  The Board notes that the veteran raised this 
issue in his Notice of Disagreement following the grant of 
service connection for tinnitus.  In such situations, an 
opinion from the VA General Counsel indicates that further 
notice of the VCAA is unnecessary.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) ("If, in response to notice of its decision 
on a claim for which VA has already given section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.")

In addition, another opinion from the VA General Counsel has 
held that in claims for separate evaluations for tinnitus for 
each ear notice under 38 U.S.C.A. § 5103(a) is not required.  
See VAOPGCPREC 2-2004 (March 9, 2004) ("Under 38 U.S.C.A. 
§ 5103(a), the Department of Veterans Affairs is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim for separate disability ratings for 
each ear for bilateral service-connected tinnitus because 
there is no information or evidence that could substantiate 
the claim, as entitlement to separate ratings is barred by 
current Diagnostic Code (DC) 6260 and by the previous 
versions of DC 6260 as interpreted by a precedent opinion of 
the General Counsel that is binding on all department 
officials and employees.)  The Board is bound in its decision 
by these precedent opinions of the chief legal officer of the 
VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 20.101(a).  

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
United States Court of Appeals for Veterans Claims (Court) 
has held that where the law, and not the underlying facts, or 
development of the facts, are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. 
Principi,16 Vet. App. 534, 542 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA is not applicable where law, 
not factual evidence is dispositive).  Therefore, the Board 
finds that no further action is necessary under the VCAA in 
this case, and that the case is ready for appellate review.

In this case, a rating decision dated in April 2003 granted 
service connection for tinnitus and assigned a 10 percent 
evaluation, effective January 31, 2003.  In December 2003, 
the veteran requested separate 10 percent evaluations for 
each ear for his bilateral tinnitus.  In the Statement of the 
Case, the RO informed the veteran that under the current 
rating schedule, a maximum evaluation of 10 percent may be 
assigned for a diagnosis of tinnitus and that essentially 
there was no legal basis to assign a separate evaluation for 
tinnitus in each ear.  

Disability evaluations are determined by the application of 
the Schedule of Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).  

The veteran's tinnitus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating criteria for tinnitus 
provide a maximum 10 percent evaluation for recurrent 
tinnitus.  Note (1) that follows provides that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204 or other Diagnostic 
Code, except when tinnitus supports an evaluation under one 
of those Diagnostic Codes.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (in effect from June 10, 1999).

Historically, the Board notes that prior to June 10, 1999, a 
10 percent evaluation was assigned when tinnitus was 
"persistent as a symptom of head injury, concussion, or 
acoustic trauma."  38 C.F.R. § 5.87(a), Diagnostic Code 6260.  
Effective June 10, 1990, the VA's Schedule for Rating 
Disabilities was amended with regard to evaluating hearing 
impairment and other diseases of the ear.  66 Fed. Reg. 
25,208, 25,209 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
As noted, the current regulation, as revised in June 1999, 
provides for an evaluation of recurrent tinnitus under 
38 C.F.R. § 4.87, Diagnostic Code 6260 and a 10 percent 
evaluation is assigned under the current criteria when 
tinnitus is recurrent.  Id.

The Board notes further that Diagnostic Code 6260 was revised 
again effective June 13, 2003, to clarify that separate 
ratings for each ear are not warranted for tinnitus.  In 
particular, the following two notes were added to Diagnostic 
Code 6260.  

Note (2):  Assign only a single 
evaluation for recurrent tinnitus, 
whether the sound is received in one ear, 
both ears, or in the head.

Note (3):  Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definable cause 
that may or may not be pathologic) under 
this diagnostic code, but evaluated as 
part of the underlying condition causing 
it.

66 Fed. Reg. 25,822 (May 14, 2003).

An opinion from the VA General Counsel has held that 
"Diagnostic Code 6260 (currently codified as 38 C.F.R. 
§ 4.87) as in effect prior to June 10, 1999, and as amended 
as of that date, authorizes a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  Separate 
ratings for tinnitus for each ear may not be assigned under 
D.C. 6260 or any other Diagnostic Code."  VAOPGCPREC 2-2003 
(May 22, 2003).  

Based on the foregoing, the Board finds that the RO was 
correct in denying an evaluation in excess of 10 percent for 
bilateral tinnitus.  As noted, the Schedule for Rating 
Disabilities provides for a maximum schedular evaluation of 
10 percent for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The Board also observes that the 
rating criteria under Diagnostic Code 6260 provide that 
adjudicators should assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2).  

Although the Note to the June 2003 amendment clearly sets for 
the prohibition against separate evaluations for tinnitus in 
each ear, applying this prohibition would not have a 
retroactive effect in this case because according to 
VAOPGCPREC 2-2003, noted above, this prohibition had already 
existed in Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date.  Therefore, 
the prohibition against separate evaluations for tinnitus in 
each ear had been in effect at the time the veteran filed his 
claim in January 2003.  

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 4.25(b) (2003), which provide, in pertinent part, that 
"except as otherwise provided in (the rating) schedule, 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebral vascular accident, 
etc., are to be rated separately, as are all other disabling 
conditions, if any."  To the extent that the veteran 
contends that he suffers from bilateral "disability" arising 
from a single disease entity, for which he is entitled to 
separate compensable evaluations, the Board notes that in 
Wanner v Principi, 17 Vet. App. 4 (2003), the Court directed 
that the Board must discuss the provisions of 38 C.F.R. 
§ 4.25(b) in cases involving an increased rating for 
tinnitus.  The Court held that Diagnostic Code 6260 (1998) 
was invalid since it was inconsistent with 38 U.S.C.A. § 1110 
(West 2002).  On appeal, the Federal Circuit reversed the 
Court's decision and concluded that:

The Secretary's discretion over the 
[rating] schedule, including procedures 
followed and content selected, is 
insulated from judicial review with one 
recognized exception limited to 
constitutional challenges.  The review 
undertaken by [the Court] here amounts to 
a direct review of the content of the 
rating schedule and is indistinguishable 
from the review of 'what should be 
considered a disability' that [the Court] 
itself recognized as impermissible.  
Consequently, we conclude that it is 
outside of [the Court's] jurisdiction.  

Wanner v. Principi, No. 03-7169 (Fed. Cir. June 2, 
2004).

Based on the foregoing, the Board finds that there is no 
legal basis upon which to award separate evaluations for the 
veteran's tinnitus in each ear.  Accordingly, since the law, 
and not the evidence is dispositive in this case, the Board 
finds that entitlement to an initial evaluation in excess of 
10 percent for tinnitus, including separate compensable 
evaluations for each ear, is not warranted.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, the 
veteran simply contends that he should be entitled to 
separate compensable evaluations for each ear for his 
tinnitus, and there has been no assertion or showing by the 
veteran that his tinnitus has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).




ORDER

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



